Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks, see p.9, filed April 29, 2022, with respect to newly amended claim 35 have been fully considered and are persuasive. The rejection of claim 35 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: (1) detect a static condition with respect to the video signal; generate, in response to the static condition and based on the video signal, (1) a second bitstream that includes first full resolution chroma information and first constant value surfaces, and (ii) a third bitstream that includes second full resolution chroma information and second constant value surfaces, (2) a first bitstream, a second bitstream, and a third bitstream associated with a plurality of static video frames; receive an indication of association between the first bitstream, the second bitstream, and the third bitstream; and reconstruct a video signal, with the first information being used as full resolution luma information, the third information being used as full resolution first chroma information, and the fifth information being used as full resolution second chroma information.
There is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate (1) detect a static condition with respect to the video signal; generate, in response to the static condition and based on the video signal, (1) a second bitstream that includes first full resolution chroma information and first constant value surfaces, and (ii) a third bitstream that includes second full resolution chroma information and second constant value surfaces, (2) a first bitstream, a second bitstream, and a third bitstream associated with a plurality of static video frames; receive an indication of association between the first bitstream, the second bitstream, and the third bitstream; and reconstruct a video signal, with the first information being used as full resolution luma information, the third information being used as full resolution first chroma information, and the fifth information being used as full resolution second chroma information. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482